Citation Nr: 1525882	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

2.  Entitlement to service connection for left lower extremity nerve damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  He was awarded the Purple Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a noncompensable (0 percent) rating for bilateral hearing loss, and denied service connection for left lower extremity nerve damage.

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for left lower extremity nerve damage is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At worst, the Veteran manifested level III hearing in left ear and level III hearing in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a January 2011 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with two VA examinations which contain relevant findings for rating his bilateral hearing loss.  The most recent examination for hearing loss was conducted in November 2013.  In an October 2014 brief, the Veteran's representative stated that the Veteran "continues to claim that his hearing has declined in recent years."  Through use of the phrase "in recent years," it does not appear that either the Veteran or his representative is specifically asserting that hearing loss has worsened since this November 2013 examination, and therefore a remand for a more contemporaneous examination is not necessary.  VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran underwent a VA examination in March 2011.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
85
85
60
LEFT
30
40
70
100+
61

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of II in both the left and right ears.

An additional VA examination was conducted in November 2013.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
85
85
63
LEFT
35
40
70
105+
63

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of III in both the left and right ears.

The Board notes that the Veteran submitted private records dated November 2010 and December 2011 which also document puretone thresholds.  However, neither of these reports included Maryland CNC speech discrimination tests.  Hearing impairment examinations for VA purposes must include such tests.  See 38 C.F.R. § 4.85(a).  The November 2010 report contained no speech discrimination scores, and the December 2011 test used the NU-6 speech discrimination test rather than the Maryland CNC test.  Therefore, these examination reports are not adequate for rating purposes.  

The puretone thresholds from these tests, alone, cannot be used to evaluate the Veteran's hearing impairment for rating purposes.  While the rating schedule does provide criteria for rating hearing loss based solely on puretone thresholds, these criteria are generally only applicable under the provisions of 38 C.F.R. § 4.86, which governs exceptional patterns of hearing impairment.  Exceptional patterns of hearing loss include puretone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  As seen above, as well as on the two private reports, these exceptional hearing loss patterns have not been demonstrated, and therefore 38 C.F.R. § 4.86 is not applicable.  Puretone thresholds, alone, can also be used when an examiner certifies that speech discrimination testing is not appropriate because of language difficulties, inconsistent scores, etc.  38 C.F.R. § 4.85(c).  However, no such certification has been put forth in this case.

In sum, during the appeal period, hearing acuity was, at worst, level III in the left ear and level III in the right ear.  A comparison between these levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.

The Board has considered the Veteran's statements regarding the impact of his hearing loss on his daily functioning.  In a January 2011 statement, he reported that he had to face the person he was speaking to and read their lips in order to help him understand what they were saying.  He also reported increasing difficulty hearing the voices of women and children.  During his March 2011 VA examination, he also reported problems hearing the telephone, television, and radio, and had difficulty hearing in groups or other noisy situations.  Here, though, the competent and credible evidence of record, including these lay statements, does not show that the legal criteria for a compensable rating have been met, for the reasons and bases already discussed.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  A mechanical application of the rating criteria resulted in the assigned noncompensable rating.  Higher schedular ratings are provided for greater levels of hearing impairment, which are not demonstrated by the evidence in this case.  The Veteran's reported symptoms, including communication difficulties, are inherently contemplated by the rating schedule.  There is no indication that his service-connected hearing loss results in any symptoms that fall so far outside the purview of the rating schedule as to render its application inadequate.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran contends that he has nerve damage in his left lower extremity arising out of a shrapnel wound in service.  He is already service connected for left lower extremity scars arising out of this shrapnel wound.

A December 2011 report from Paul Ebanks, DPM noted a positive tinel's sign and a tingling sensation to the posterior inferior lateral left ankle with palpation.  Dr. Ebanks diagnosed the Veteran as having left sural neuritis.  However, VA examinations dated March 2011 and November 2013 do not indicate a currently diagnosed neurological condition.  The November 2013 examiner stated that the diagnosis of December 2011 left sural neuritis was based only on the Veteran's reported history of symptoms, as there were no objective findings on examination to support a diagnosis of neuritis or neuropathy.  However, as noted above, Dr. Ebanks did note some positive objective findings on examination.  In addition, he referred the Veteran to Dr. Ramkinsoon, a neurologist, for a nerve conduction study (NCS) to evaluate sural nerve damage.  There are no treatment records from Dr. Ramkinsoon associated with the claims folder.  In view of the foregoing, the Veteran's complete treatment records must be obtained and he should be scheduled for an additional VA examination.

Accordingly, the case is REMANDED for the following action:


1.   Make arrangements to obtain the Veteran's complete treatment records from Paul Ebanks, DPM and from Dr. Ramkinsoon, to include results of any diagnostic studies concerning neurological complaints of the left lower extremity, i.e., NCS, EMG, etc.

2.  After all of the records have been associated with the claims file, to the extent possible, schedule the Veteran for a VA neurological examination of his left lower extremity.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should elicit a complete history from the Veteran concerning his claimed neurological symptoms in his left lower extremity.  Then, after conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, to include NCS and/or EMG studies, the examiner should determine whether the Veteran has a current neurological disorder of his left lower extremity.  In making this determination, the examiner must acknowledge and discuss the December 2011 report from Paul Ebanks, DPM showing a positive tinel's sign and a tingling sensation to the posterior inferior lateral left ankle with palpation, with a diagnosis of left sural neuritis.  

If a left lower extremity neurological disorder is diagnosed at present or was shown to have existed at any time since December 2010, the examiner should provide an opinion as to whether it is at least as likely as not (to at least a 50:50 degree of probability) that it is related to the Veteran's in-service shrapnel injury.

The clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


